                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    DETENTION ORDER
                                      Criminal File No. 19-168 (MJD/HB)

(2) RAYMOND EMMET PORTZ,

                   Defendant.

LeeAnn K. Bell, Assistant United States Attorney, Counsel for Plaintiff.

Frederick J. Goetz, Goetz & Eckland PA, Counsel for Defendant.

I.    INTRODUCTION

      This matter is before the Court on the Government’s Motion for

Revocation of Release Order. [Docket No. 270] The Court held a hearing on

April 14, 2020. Defendant Raymond Emmet Portz consented to attend the

hearing by video conference.

II.   BACKGROUND

      A.    Charges

      On June 20, 2019, Defendant Raymond Emmet Portz was indicted for

Count 1: Conspiracy to Distribute Methamphetamine and Cocaine in violation of

                                        1
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. [Docket No. 20] The charge carries a

mandatory minimum sentence of ten years and a maximum statutory penalty of

life in prison. On June 20, 2019, a bench warrant was issued for Defendant’s

arrest. [Docket No. 23] The Indictment and bench warrant for Defendant’s arrest

were sealed until March 10, 2020. [Docket No. 267]

      Nine other defendants were also charged in the Indictment, including

Defendant’s father, Roberto Lee, arrested on June 26, 2019, [Docket No. 57] and

his mother, Rebecca Portz, arrested on June 27, 2019 [Docket No. 58]. On March

5, 2020, the United States Marshals Service arrested Defendant in California.

([Docket No. 269-1] at 2.)

      B.     Procedural History

      On March 6, 2020, an initial appearance and detention hearing was held

for Defendant in the Central District of California. ([Docket No. 269-1] at 5.) The

magistrate judge ordered Defendant released on a $25,000 bond and ordered him

to travel to Minnesota to live with his sister. (Id. at 6-7.) The release order was

stayed until the close of March 10, 2020, to permit the Government time to file a

stay and a motion to review the order. (Id. at 6.) On March 10, this Court

granted the Government’s motion to stay and stayed the release order pending



                                          2
the Court’s ruling on the Government’s motion to revoke the release order.

[Docket No. 268]

       Before the Court is the Government’s Motion for Revocation of Release

Order. [Docket No. 270] The Government requests that the Court revoke the

magistrate judge’s release order and order Defendant detained pending trial.

Defendant requests that the Court place him under house arrest at the home of

his close family friend, Gene Nelson, in Woodbury, Minnesota, and that he be

subject to GPS monitoring.

       The Court held a hearing on April 14, 2020. Defendant consented to

appear by videoconference. During the hearing, Government Exhibits 1 through

6 were admitted into evidence. Defendant submitted 8 exhibits in pre-hearing

filings.

III.   DISCUSSION

       A.    Standard for Review of Release Order

       Under 18 U.S.C. § 3145(a), “[i]f a person is ordered released by a

magistrate judge, . . . the Government may file, with the court having original

jurisdiction over the offense, a motion for revocation of the order or amendment

of the conditions of release,” and the Court shall decide the motion “promptly.”



                                         3
      Under 18 U.S.C. § 3142(e), a defendant may be detained before trial “[o]nly

if the government shows by clear and convincing evidence that no release

condition or set of conditions will reasonably assure the safety of the community

and by a preponderance of the evidence that no condition or set of conditions . . .

will reasonably assure the defendant’s appearance.” United States v. Abad, 350

F.3d 793, 797 (8th Cir. 2003) (citations omitted).

      Subject to rebuttal by the person, it shall be presumed that no
      condition or combination of conditions will reasonably assure the
      appearance of the person as required and the safety of the
      community if the judicial officer finds that there is probable cause to
      believe that the person committed . . . an offense for which a
      maximum term of imprisonment of ten years or more is prescribed
      in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . .

18 U.S.C. § 3142(e)(3)(A).

      Defendant was indicted for violation of 21 U.S.C. § 841(b)(1)(A), which

provides that “such person shall be sentenced to a term of imprisonment which

may not be less than 10 years or more than life.” If the Court finds probable

cause that Defendant committed the offense for which he was indicted, the

presumption in favor of detention applies. 18 U.S.C. § 3142(e)(3)(A).

      In determining if release conditions exist that will reasonably assure
      the appearance of a defendant at trial and the safety of the
      community, the court considers the following: (1) the nature and
      circumstances of the crime; (2) the weight of the evidence against the

                                          4
      defendant; (3) the history and characteristics of the defendant,
      including mental condition, family ties, employment, community
      ties, and past conduct; and (4) the seriousness of the danger to the
      community or to an individual.

Abad, 350 F.3d at 797 (citing 18 U.S.C. § 3142(g)).

      In a presumption case, “a defendant bears a limited burden of production

– not a burden of persuasion – to rebut that presumption by coming forward

with evidence he does not pose a danger to the community or a risk of flight.”

Id. If he meets his burden of production, the presumption in favor of detention

is not eliminated, but remains one factor to be weighed by the Court. Id.

      B.     Existence of Probable

      The Court finds that probable cause exists that Defendant committed

Conspiracy to Distribute Methamphetamine and Cocaine in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. The Government has evidence from a

GPS tracker on Defendant’s car, hotel records, text messages between Defendant

and his mother, a cannabis prescription or receipt in Defendant’s name found in

the suitcase with methamphetamine, and conversations from the wiretap on

Defendant’s father’s phone, among other things, that ably establish probable

cause that the charged offense was committed.

      Therefore, a rebuttable presumption applies in favor of detention.


                                         5
      C.    No Condition or Combination of Conditions Will Reasonably
            Assure the Appearance of the Person as Required and the Safety
            of the Community

      The Court finds that the Government has shown by a preponderance of

the evidence that no condition or set of conditions will reasonably assure

Defendant’s appearance. The Court also finds that the Government has shown

by clear and convincing evidence that no combination of conditions can

reasonably assure the safety of the community.


            1.     Nature and Circumstances of the Offense

      The nature and circumstances of the charged offense are serious.

Defendant is alleged to have traveled to California to pick up 50 pounds of

methamphetamine. He then continued his drug trafficking after the 50 pounds

of methamphetamine was seized. The charge carries a mandatory minimum

sentence of ten years and a maximum statutory penalty of life in prison.


            2.     Weight of the Evidence

      The weight of the evidence against Defendant is strong, as noted with

respect to the probable cause determination.




                                        6
             3.    Defendant’s History and Characteristics

      Defendant’s history and characteristics overwhelmingly support a finding

that detention is required.

      Defendant has ties to Minnesota; however, his family ties are also

intertwined with his criminal activity. Defendant’s mother has already pled

guilty in this criminal case. Defendant’s father was indicted along with

Defendant and is currently detained pending trial. Defendant also has two

young children who reside in Minnesota with their mother. However, the

presence of his children in Minnesota has not prevented Defendant from moving

frequently and residing in California during the last year. Defendant’s text

messages demonstrate that he had the ability to visit his children in Minnesota

while still avoiding law enforcement detection. (See Govt. Ex. 5 at 3-5, 7 (stating

that he “Figured out a low key way … finally got to be wit my babies for the

holidays” and explaining how he took a 36-hour bus ride to Minnesota and “Plus

I got new everything. Passport n all. . . . I’m not [sic] longer the guy you use to

know”).)

      Defendant was on probation for a felony DWI conviction at the time he

committed the charged offense. He had active warrants for his arrest on state

charges during the time that he evaded arrest on the current federal charge.
                                         7
Overall, Defendant has more than 20 warrants and 8 failures to appear resulting

in revocations. He had 3 arrest warrants for failure to appear issued in July 2019,

soon after his family members were arrested in this federal case.

      While Defendant claims that he does not possess a passport, evidence

submitted shows Defendant representing that he does have a passport under a

false identity. (See Govt. Ex. 5 at 4-5 (texting that he was “low key” and not

driving at all and had taken a bus to Minnesota, and “Plus I got new everything.

Passport n all. . . . I’m not [sic] longer the guy you use to know”).) Evidence

shows that Defendant has been falsifying documents, such as pay stubs, to

provide to courts since at least 2017. (See Govt. Ex. 6.)

      During the past year, Defendant took extensive steps to evade law

enforcement detection by frequently changing phones, frequently renting new

apartments in the names of others, and obtaining documents in a different name.

(See Govt. Exs. 1-5.)

      The Court rejects Defendant’s claim that he did not know that he was the

target of a federal investigation and subject to a federal arrest warrant during the

past year. Text messages by Defendant to Latoya Reese-Scott demonstrate that

he knew that his parents had been arrested and that law enforcement had a



                                          8
federal arrest warrant for him. On June 29, 2019, Defendant texted, “The FEDS

grabbed my pops a lot of my Pops people and my mom and a couple of her

friends” and, “I’m gonna need to be out of this apartment out here in LA.”

(Govt. Ex. 1 at 11.) Defendant then explained that he had previously paid rent

with a cashier’s check in his own name, “so I’m gonna move around from This

spot ASAP.” (Govt. Ex. 1 at 12.) He further explained, “My lawyer said don’t

panic yet,” “But I’m still ready to shake this joint.” (Id. at 13.) On September 24,

2019, Defendant mentioned that someone he knows was in jail in Minnesota for

DWI. (Govt. Ex. 4 at 46, 48.) He explained, “I’m just worried the bitch got a big

mouth … and she’ll give me up to save her ass but I don’t know if she even

knows where I’m at anymore . . . ” (Id. at 47.) He then explained that “my

cousin Jeff went to jail over the weekend . . . the DEA went and asked him where

I was.” (Id. at 48.) See also United States v. Jeffrey Allen Phetteplace, Criminal

File No. 20-6(1) (NEB). In answer to Reese-Scott asking if there is an “active

warrant” for Defendant, he responded, “Hell YEAH” “Federal.” (Govt. Ex. 4 at

48.) Defendant clearly knew that there was an active federal warrant for his

arrest.




                                         9
      Given Defendant’s history of failing to appear for court hearings and

failure to abide by court orders, Defendant’s recent extensive efforts to avoid an

arrest in this case, his knowledge that he was sought by federal authorities, and

the extent of Defendant’s drug trafficking ties, the Court concludes that, if he is

released, under any conditions, it is highly likely that he will flee to avoid

prosecution.


               4.   Danger to the Community

      Defendant poses a danger to the community because he was part of a

large-scale drug trafficking organization and continued his drug trafficking

activities even after he knew he was subject to a federal arrest warrant on the

current charge. Evidence demonstrating that he continued to be involved in

drug trafficking includes text messages from Defendant showing that he had

access to $20,000 in cash within one week to give to Reese-Scott to get an

apartment in a false name, despite having no evidence of any job. (See Govt. Ex.

4 at 58-73.) On September 21, 2019, Defendant sent a string of texts stating, “Jeff

went to jail,” “I just took a $15,000 loss,” and “Fucking with him.” (Govt. Ex. 4 at

15.) When asked “What did he go to jail for?”, he replied: “Sale charge.” (Id. at

15-16.) This was at the time that Defendant’s cousin, Jeffrey Phetteplace, was


                                          10
arrested for methamphetamine sales. See United States v. Jeffrey Allen

Phetteplace, Criminal File No. 20-6(1) (NEB). The fact that Defendant took a

$15,000 loss based on Phetteplace’s arrest for methamphetamine sales indicates

that Defendant was involved in drug trafficking with Phetteplace. Additionally,

despite Defendant’s claim to be an independent day trader, on October 6, 2019,

he refers to his circumstances going “mostly down hill lately” and stating that he

would be “making changes to my team because they are the reason for this shitty

ass ride.” (Govt. Ex. 4 at 101.)

      The Court also notes that Defendant poses a danger based on his history of

DWIs, including a felony DWI.

      In sum, the Court concludes that no condition or combination of

conditions will reasonably assure the appearance of Defendant. The Court has

considered Defendant’s suggestion that he be subject to GPS monitoring and

ordered to remain confined at the home of his close family friend and

Defendant’s argument that it is more difficult to flee given the current stay-at-

home order in the State of Minnesota. However, that combination of conditions

is insufficient to reasonably assure Defendant’s appearance because Defendant’s

family friend is not a guard. GPS monitors can be cut off, and it takes time for



                                         11
probation to respond to such an action. Defendant has demonstrated an ability

to evade law enforcement using false identities and to travel under the radar. He

has shown that he has access to large sums of cash in short order and has

frequently used the services of those skilled in creating false identities. He has

frequently failed to appear for court hearings. House arrest and a GPS bracelet

are simply insufficient to reasonably assure that Defendant does not abscond.

      The Court also finds that the Government has shown by clear and

convincing evidence that no combination of conditions can reasonably assure the

safety of the community. Defendant poses a threat based on his serious DWI

record, his involvement in large-scale drug trafficking, and his continued drug

trafficking even after he was aware of the seizure of drugs in this case. No

combination of conditions is sufficient to reasonably assure that Defendant will

not continue his drug trafficking activities.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The Government’s Motion for Revocation of Release Order
             [Docket No. 270] is GRANTED.

      2.     Defendant is committed to the custody of the United States
             Marshals for confinement in a correctional facility separate, to



                                         12
           the extent practicable, from persons awaiting or serving
           sentences or being held in custody pending appeal.

     3.    Defendant shall be afforded reasonable opportunity to consult
           privately with his lawyer.

     4.    Upon order of the Court or request by the United States
           Attorney, the person in charge of the correctional facility in
           which Defendant is confined shall deliver him to the United
           States Marshal for the purpose of appearance in connection
           with a Court proceeding.




Dated: April 14, 2020               s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      13
